Dissenting Opinion by
Judge Rogers:
I respectfully dissent. This Court in Wallace v. Unemployment Compensation Board of Review, 38 Pa. Commonwealth Ct. 342, 393 A.2d 43 (1978), held that Section 402(b) (2) (II), rendering persons who are unemployed for marital, filial or other domestic obliga*429tions or circumstances, was unconstitutional as denying such persons due process and equal protection. "We said that the section offended the due process clause by creating an unpermissible irrebuttable presumption that such persons did not have a necessitous and compelling reason for quitting and that it violated the equal protection clause because its victims are treated invidiously different from other persons who voluntarily leave their work for other- but no more compelling reasons and yet get compensation. Since the same objections would clearly also obtain in the case of a person leaving work to follow his or her spouse, made a ground for disqualification by Section 402(b) (2) (I), the same result should follow and this Section suffer invalidation here.
Further, the record does not, I think, support the conclusion that Mrs. Eichards quit her work to follow her husband. It shows rather that she quit because she had lost her home. Prior to January, 1976, Mrs. Eichards and her husband lived near Sewickley, Pennsylvania. Mrs. Eichards was employed as a school bus driver for $13.70 a day. Her husband had a full-time job as a farm hand. Mr. Eichards’ compensation included the use of a house. In January, 1976, Mr. Eichards was involuntarily terminated from his job and he and Mrs. Eichards were required to vacate the house provided by his employer. Mrs. Eichards testified that because of the simultaneous loss of their home and the income from Mr. Eichards’ job, the Eichards were forced to resettle approximately 45 miles from Sewickley, near Large, Pennsylvania, in a home the use of which was given them by Mr. Eichards’ sister. In view of this uncontradicted evidence, it was error to infer that Mrs. Eichards quit solely to follow her husband.
Since the Pennsylvania Unemployment Compensation law expressly states that it is the public policy *430of the Commonwealth that compensation be paid to persons who become unemployed through no fault of their own, it may be concluded that the Legislature intended compensation to be paid to a claimant who is forced by economics to find a free home an unreasonable commuting distance from her former employment, although she occupies the home with her husband.
I would reverse the Appeal Board and direct that compensation be paid in this case.
Judges Crumlish, Jr. and DiSalle join in this dissent.